Order entered March 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01493-CV

                             DARLENE C. AMRHEIN, Appellant

                                                V.

    PROSPERITY BANK, JO'EL DOE, KEENA CLIFTON, AND NAOMI THAMES,
                               Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-05352-2016

                                            ORDER
       This is an appeal from an order dismissing the underlying suit for failure to post security

in accordance with an order declaring appellant vexatious. By order dated March 7, 2019, we

directed court reporter Sheri J. Vecera to provide a list of all recorded hearings in this cause and

directed appellant, within ten days of the list being provided, to file an amended designation of

the reporter’s record limited to proceedings in this cause. Our order also directed Ms. Vecera to

file the record without prepayment of costs as nothing before us reflected appellant, who has

filed a statement of inability to pay costs, has been ordered by the trial court to pay costs. In

response, appellant has filed an opposed motion to clarify whether our order limiting the

reporter’s record to proceedings in this cause “include[s] the use of ‘other outside cases’ to claim
false ‘vexatious litigant’ by appellees.” Ms. Vecera has also filed a response, providing the

requested list of recorded hearings and informing the Court she has filed a contest to appellant’s

statement of inability to pay costs. The contest is set for hearing on March 27, 2019, and

appellees have filed a motion to abate our March 7th order pending the hearing. We ORDER as

follows.

       As to appellant’s motion for clarification, appellate courts are restricted to the record as

produced at trial. See Sabine Offshore Serv., Inc. v. City of Port Arthur, 595 S.W.2d 840, 841

(Tex. 1979); Carlton v. Trinity Universal Ins. Co., 32 S.W.3d 454, 458 (Tex. App.—Houston

[14th Dist.] 2000, pet. denied). Accordingly, the reporter’s record shall consist only of the

transcription of the designated proceedings in this cause.

       As to appellees’ motion to abate, we GRANT the motion and ABATE the deadlines for

filing the amended designation and the reporter’s record. We ORDER Collin County District

Clerk Lynne Finley to file, no later than April 1, 2019, a supplemental clerk’s record containing

a copy of the trial court’s order on the contest. The deadlines concerning the record shall be

reset once the supplemental clerk’s record has been filed and reviewed.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Finley; Ms.

Vecera; and, the parties.




                                                     /s/     BILL WHITEHILL
                                                             JUSTICE